PER CURIAM.
In a court proceeding infected by serious misconduct by both litigants, David M. Henson appeals a final judgment dissolving his marriage to Sandra A. Valentine. With ample record support, the trial judge found that both parties concealed assets, disregarded court orders and falsified documents. The court also found that both parties committed bodily harm to the other and lacked credibility.
Because of the parties’ conduct, it was virtually impossible for the trial court to sort out the alimony and equitable distribution issues between the parties. We have suffered the same fate when reviewing the record. Having reviewed the extensive record carefully, we commend the trial judge for his thoroughness and patience in resolving the matter, despite the fact that neither party appears to have been interested in a fair resolution. We are not convinced that the record reflects any reversible error. Accordingly, we affirm.
AFFIRMED.
SHARP, W., GRIFFIN and ORFINGER 1 JJ., concur.